Exhibit 10.1

 

[g159481ke01i001.jpg]

 

 

June 24, 2011

 

Mr. Chad A. Carlson

148 Big Bear Lane

Lock Haven, PA  17745

 

Dear Chad:

 

In connection with your appointment as President and Chief Executive Officer of
StarTek, Inc. (“Company”), the Company proposes to amend and restate in its
entirety your Letter Agreement dated May 26, 2010.  In your new role as
President and Chief Executive Officer you will report directly to the Board of
Directors of the Company.

 

1.             EMPLOYMENT. This letter (“Agreement”) states the complete terms
and conditions of your (hereinafter referred to as “Employee”) employment with
Company.  If you agree to these terms and conditions, please initial the bottom
of each page and sign at the end of this letter in the spaces indicated.

 

2.             AT-WILL EMPLOYMENT.  It is understood and agreed by Company and
Employee that this Agreement does not contain any promise or representation
concerning the duration of Employee’s employment with Company.  Employee
specifically acknowledges that his employment with Company is at-will and may be
altered or terminated by either Employee or Company at any time, with or without
cause and/or with or without notice.  The nature, terms or conditions of
Employee’s employment with Company cannot be changed by any oral representation,
custom, habit or practice, or any other writing.  In addition, that the rate of
salary, any bonuses, paid time off, other compensation, or vesting schedules are
stated in units of years or months or weeks does not alter the at-will nature of
the employment, and does not mean and should not be interpreted to mean that
Employee is guaranteed employment to the end of any period of time or for any
period of time.  In the event of conflict between this disclaimer and any other
statement, oral or written, present or future, concerning terms and conditions
of employment, the at-will relationship confirmed by this disclaimer shall
control.  This at-will status cannot be altered except in a writing signed by
Employee and approved by the Company’s Board of Directors (the “Board of
Directors”).

 

3.             DUTIES.  Employee shall render exclusive, full-time services to
Company as its President and CEO.  Employee shall perform services under this
Agreement primarily at the Denver office of Company subsequent to his
relocation, and from time to time at such other locations as is necessary to
perform Employee’s duties hereunder.  Prior to his relocation, he will work
remotely from Pennsylvania or Tennessee.  In its sole discretion, Company may
change, add to, or eliminate any of Employee’s responsibilities, working
conditions and duties.

 

--------------------------------------------------------------------------------


 

Employee shall devote Employee’s best efforts and full business time, skill and
attention to the performance of such duties and responsibilities on behalf of
Company.

 

4.             POLICIES AND PROCEDURES.  Employee is subject to and shall comply
with the policies and procedures of the Company, as such policies and procedures
may be modified, added to or eliminated from time to time at the sole discretion
of Company, except to the extent any such policy or procedure specifically
conflicts with the express terms of this Agreement.  No written or oral policy
or procedure of Company constitutes a contract between Company and Employee.

 

5.             BASE SALARY.  Employee’s initial Base Salary (hereafter defined)
shall be $415,000 per annum beginning as of the date of this letter.  You will
be further reviewed by the Board of Directors within the first six (6) weeks of
2012 with a salary adjustment to be based on 2011 performance.  For all services
rendered and to be rendered hereunder, Company shall pay Employee, and Employee
shall accept a salary as may be fixed by the Company from time to time (“Base
Salary”) which will be paid periodically in accordance with normal Company
payroll practices and shall be subject to Deductions.  The term “Deductions”
means such employment taxes, deductions and withholdings as Company is required
to make pursuant to law, or by further agreement with the Employee.  Employee’s
Base Salary shall be subject to periodic review and adjustment by Company.

 

6.             EQUITY AWARDS.  If the StarTek, Inc. Board of Directors approves,
Employee will be awarded Incentive Stock options (to the extent allowed, with
any remainder awarded as Non-Qualified Stock options) to purchase shares of
StarTek, Inc. common stock (“Options”), as described below.  The Company will
propose that Employee be granted, in addition to any Options currently held by
the Employee, an additional option to purchase 175,000 shares having a strike
price equal to the closing market price on the date awarded by the Board of
Directors.  To the extent that Company has or may grant Employee Options or
Restricted Stock shares (“RSU’s”), the vesting schedule, including without
limitation, any acceleration upon change-in-control, and all other terms,
conditions and limitations of such Options or RSU’s will be those set forth in
the Equity plan pursuant to which such Options or RSU’s are granted, grant
notices, and agreements approved by the Board of Directors and entered into by
Employee.  The terms of these grants (including vesting and acceleration
provisions) are summarized in Exhibit C to this Agreement, which summary
description is qualified by reference to the Company’s 2008 Equity Incentive
Plan and the grant agreements issued thereunder.

 

7.             BONUS.  Employee may be eligible to participate in Company’s
annual Incentive Bonus Plan with a bonus potential of 100% of base salary upon
attainment of the specified level of performance contained within the Company’s
approved Incentive Bonus Plan as currently in effect for the year in question
(the “Bonus Potential”) beginning on a pro-rated basis with the date of this
Agreement, pursuant to the terms, conditions and limitations set forth therein.

 

8.             OTHER BENEFITS.  While employed by Company as provided herein:

 

(a)           Relocation Benefits.  Employee shall be eligible for relocation
benefits supporting the move from Pennsylvania to Colorado for himself and his
family which Employee shall use best efforts to complete by August 1, 2012. 
These benefits include up to $20,000 in

 

2

--------------------------------------------------------------------------------


 

movement of household goods and travel to the new location for himself and his
family.  An additional relocation bonus of $85,000 shall be paid by Company in a
lump sum on or before December 31, 2011.  Eighty percent (80%) of the total
relocation benefit monies shall be reimbursed to the Company (i) should Employee
voluntarily terminate his employment or be terminated for Cause prior to
reaching one year of receiving the relocation bonus, (ii) should Employee not
complete his relocation to Colorado before August 1, 2012, or (iii) should
Employee’s employment be terminated for any reason between December 31, 2011 and
the time of the actual relocation.

 

(b)           Employee Benefits.  Employee shall be entitled to all benefits to
which other executive officers of Company are entitled, on terms comparable
thereto, including, without limitation, participation in pension and profit
sharing plans, 401(k) plan, group insurance policies and plans, medical, health,
vision, and disability insurance policies and plans, and the like, which may be
maintained by Company for the benefit of its executives.  Company reserves the
right to alter, amend, or eliminate any of such benefits from time to time at
Company’s discretion.

 

(c)           Expense Reimbursement.  Company shall reimburse Employee for
direct and reasonable out-of-pocket expenses incurred by Employee in connection
with the performance of Employee’s duties hereunder, according to the policies
of Company which Company may, in its sole discretion, change from time to time.

 

(d)           Paid Time Off (PTO).  Employee will be entitled to paid time off
according to Company’s policy, which Company may change in its discretion. 
Notwithstanding such policy, the maximum amount of paid time off shall be 160
hours per annum.  Employee will be expected to manage Employee’s time off within
the allowed amount with the approval of Employee’s manager.  No time-off is
payable at termination.

 

9.             CONFIDENTIAL INFORMATION, RIGHTS AND DUTIES.

 

(a)           Proprietary Information.  Employee agrees to execute and abide by
Company’s Proprietary Information and Inventions Agreement (the “Proprietary
Information Agreement”), attached hereto as Exhibit A, which the Company and the
Employee will be re-executed in connection with this Agreement.

 

(b)           Exclusive Property.  Employee agrees that all Company-related
business procured by Employee, and all Company-related business opportunities
and plans made known to Employee while employed by Company, are and shall remain
the permanent and exclusive property of Company.

 

(c)           Non-Competition and Non-Solicitation.  Employee agrees that for a
period of twelve (12) months following his last day of employment with Company,
he shall continue to comply with the non-competition and non-solicitation
obligations set forth in the Proprietary Information Agreement.

 

10.          TERMINATION.  Employee and Company each acknowledge that either
party has the right to terminate Employee’s employment with Company at any time
for any reason whatsoever, with or without cause or advance notice pursuant to
the following:

 

3

--------------------------------------------------------------------------------


 

(a)           Termination by Death or Disability.  Subject to applicable state
or federal law, in the event that Employee shall die during his employment
hereunder or become permanently disabled, as evidenced by notice to Company and
Employee’s inability to carry out his job responsibilities for a continuous
period of more than six months, Employee’s employment and Company’s obligation
to make payments hereunder shall terminate on the date of his death, or the date
upon which, in the sole determination of the Board of Directors, Employee has
become permanently disabled, except that Company shall pay Employee any salary
earned but unpaid prior to termination, any earned commissions payable to
Employee according to the terms of a sales commission plan in which the Employee
is participating immediately prior to termination, any benefits accrued prior to
termination, and any business expenses that were incurred but not reimbursed as
of the date of termination (the “Accrued Compensation”).  Vesting of all options
shall cease on the date of such termination.

 

(b)           Voluntary Resignation by Employee.  In the event that Employee
voluntarily terminates his employment with Company, Company’s obligation to make
payments hereunder shall cease upon such termination, except Company shall pay
Employee all Accrued Compensation.  Vesting of all options shall cease on the
date of such termination.

 

(c)           Termination for Cause.  In the event that Employee is terminated
by Company for Cause (as defined below), Company’s obligation to make payments
hereunder shall cease upon the date of receipt by Employee of written notice of
such termination, except Company shall pay Employee all Accrued Compensation. 
Vesting of all options shall cease on the termination date.

 

(d)           Termination by the Company without Cause or Resignation by
Employee for Good Reason.  In the event Employee’s employment is terminated
without Cause (as defined herein) or Employee resigns for Good Reason (as
defined herein) and provided Employee executes a release in the form attached as
Exhibit B (“Release”) and written a acknowledgment of Employee’s continuing
obligations under the Proprietary Information Agreement, then in addition to
payment of the Accrued Compensation, Employee shall be entitled to receive
(i) the equivalent of twelve (12)  months of Employee’s annual Base Salary as in
effect immediately prior to the termination date, payable on the same basis and
at the same time as previously paid and subject to Deductions, commencing on the
first regularly scheduled pay date following the Effective Date of the Release;
(ii) annual bonus for the year during which termination occurs, pro-rated for
time and performance as determined in the sole discretion of the Board of
Directors and subject to Deductions; and (iii) provided that Employee is
eligible for and timely elects continuation of health insurance pursuant to
COBRA, for a period of eighteen (18) months Company shall also reimburse
Employee for a portion of the cost of Employee’s COBRA premiums that is equal
to, and does not exceed,  Company’s monthly percentage contribution towards
Employee’s health benefit premiums as of the date of termination provided,
however, that Company’s obligation to pay Employee’s COBRA premiums will cease
immediately in the event Employee becomes eligible for group health insurance
during the eighteen (18)  month period following termination, and Employee
hereby agrees to promptly notify Company if Employee becomes eligible to be
covered by group health insurance in such event ((i) (ii), (iii), and
(iv) collectively, the “Severance Benefits”).

 

4

--------------------------------------------------------------------------------


 

(e)           Definition of Cause.  For purposes of this Agreement, “Cause”
means (i) Employee’s incompetence or failure or refusal to perform
satisfactorily any duties reasonably required of the Employee by Company;
(ii) Employee’s violation of any law, rule or regulation (other than traffic
violations, misdemeanors or similar offenses) or cease-and-desist order, court
order, judgment, regulatory directive or agreement; (iii) the commission or
omission of or engaging in any act or practice which constitutes a material
breach of the Employee’s fiduciary duty to Company, involves personal dishonesty
on the part of the Employee or demonstrates a willful or continuing disregard
for the best interests of Company; or (iv) the Employee’s engaging in
dishonorable or disruptive behavior, practices or acts which would be reasonably
expected to harm or bring disrepute to Company, its business or any of its
customers, employees or vendors.

 

(f)            Definition of Good Reason.  Employee may voluntarily terminate
Employee’s employment for “Good Reason” by notifying Company in writing, within
thirty (30) days after the occurrence of one of the following events taken
without Employee’s consent, that Employee intends to terminate Employee’s
employment for Good Reason on the thirtieth (30th) day following Company’s
receipt of Employee’s notice, if Company has not cured the event that gives rise
to Good Reason before the end of such thirty (30) day period:  (i) a reduction
in Employee’s Base Salary, bonus (if any) or benefits that would materially
diminish the aggregate value of Employee’s total compensation and benefits and
which for purposes of this Section 10(f) shall constitute a material breach of
the Employment Agreement except to the extent that the aggregate value of the
compensation and benefits of other executive officers is accordingly reduced;
(ii) the assignment to Employee of duties that are substantially and materially
inconsistent with the Employee’s position and that are not a reasonable
advancement of Employee’s position within Company; or (iii) a material change in
geographic location (more than 60 miles) from Employee’s current principal place
of performing services on behalf of Company.

 

11.          CODE SECTION 409A COMPLIANCE.  Severance Benefits pursuant to
Section 10(d) above, to the extent of payments made from the termination date
through March 15 of the calendar year following such termination, are intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations and thus payable pursuant to the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations; to the
extent such payments are made following said March 15, they are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations made upon an involuntary termination from service and
payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to
the maximum extent permitted by said provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”), including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that payment
to Employee be delayed until 6 months after Employee’s separation from service
if Employee is a “specified employee” within the meaning of the aforesaid
section of the Code at the time of such separation from service

 

12.          CODE SECTION 280G.  In the event that the severance and other
benefits provided for in the Agreement or otherwise payable to the Employee
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Addendum, would be subject to the excise tax imposed by Section

 

5

--------------------------------------------------------------------------------


 

4999 of the Code, then the Employee’s lump sum cash severance benefit under the
Agreement shall be whichever of the following amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by the Employee on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under Section 4999 of the Code:

 

(a)           payment in full, or

 

(b)           payment of such lesser amount which would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code.

 

Unless the Company and the Employee otherwise agree in writing, any
determination required under this Addendum shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes. For purposes of making the calculations required by this
Addendum, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Addendum The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Addendum

 

13.          ABILITY TO WORK.  This offer is contingent on your ability to work
in the U.S. (and providing us I-9 documentation by your start date); your
completion of the StarTek Employment Application; and your successful completion
and passing of a criminal background check.  You also represent and warrant to
the Company that you are not subject to any other agreement that would limit
your ability to provide the services which you are being hired to perform for
the Company.  You also expressly acknowledge and agree that any
misrepresentation regarding the foregoing will constitute grounds for
termination for Cause.

 

14.          MISCELLANEOUS.

 

(a)           Taxes.  Employee agrees to be responsible for the payment of any
taxes due on any and all compensation, stock option, or benefit provided by
Company pursuant to this Agreement.  Employee agrees to indemnify Company and
hold Company harmless from any and all claims or penalties asserted against
Company for any failure to pay taxes due on any compensation, stock option,
restricted stock or other benefit provided by Company pursuant to this
Agreement.  Employee expressly acknowledges that Company has not made, nor
herein makes, any representation about the tax consequences of any consideration
provided by Company to Employee pursuant to this Agreement.

 

(b)           Modification/Waiver.  This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance.  Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect such Party’s right at a later time to enforce the same.  No waiver

 

6

--------------------------------------------------------------------------------


 

by a party of a breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances shall be deemed to
be or construed as a further or continuing waiver of agreement contained in the
Agreement.

 

(c)           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of any successor or assignee of the business of
Company.  This Agreement shall not be assignable by the Employee.

 

(d)           Notices.  All notices given hereunder shall be given by certified
mail, addressed, or delivered by hand, to the other party at the address as set
forth herein for such party, or at any other address hereafter furnished by
notice given in like manner.  Employee promptly shall notify Company of any
change in Employee’s address.  Each notice shall be dated the date of its
mailing or delivery and shall be deemed given, delivered or completed on such
date.

 

(e)           Governing Law; Personal Jurisdiction and Venue.  This Agreement
and all disputes relating to this Agreement shall be governed in all respects by
the laws of the State of Colorado as such laws are applied to agreements between
Colorado residents entered into and performed entirely in Colorado.  The Parties
acknowledge that this Agreement constitutes the minimum contacts to establish
personal jurisdiction in Colorado and agree to Colorado court’s exercise of
personal jurisdiction.

 

(f)            Entire Agreement.  This Agreement together with the Exhibits A
and B  attached hereto, set forth the entire agreement and understanding of the
parties hereto with regard to the employment of the Employee by Company and
supersede any and all prior agreements, arrangements and understandings, written
or oral, pertaining to the subject matter hereof.  No representation, promise or
inducement relating to the subject matter hereof has been made to a party that
is not embodied in these Agreements, and no party shall be bound by or liable
for any alleged representation, promise or inducement not so set forth.

 

(g)           Expenses.  The Company will reimburse the reasonable legal
expenses of the Employee for the review of this Agreement.

 

We look forward to having you continue to work with us at StarTek, Inc.  If you
wish to accept this offer under the terms and conditions described above, please
sign and date this letter and the attached Proprietary Information Agreement and
return them to me.  If you have any questions about the terms of this offer,
please do not hesitate to call me to discuss our offer at your earliest
convenience.

 

7

--------------------------------------------------------------------------------


 

STARTEK, INC.

 

 

By:

/s/ Ed Zschau

 

 

 

Ed Zschau

 

Its:

Chairman of the Board

 

 

 

 

 

 

I have read this offer and I understand and I accept its terms.

 

 

 

/s/ Chad A. Carlson

 

 

Chad A. Carlson

 

 

 

Date: June 24, 2011

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MANAGER, EXECUTIVE PERSONNEL OR ASSISTANTS’

PROPRIETARY INFORMATION, INVENTIONS,

NON-COMPETITION, AND NON-SOLICITATION AGREEMENT

 

This Manager, Executive Personnel or Assistants’ Proprietary
Information, Inventions, Non-competition, and Non-solicitation Agreement
(“Agreement”) is made in consideration for my employment or continued employment
by StarTek, Inc. or its subsidiaries or affiliates (the “Company”), and the
compensation now and hereafter paid to me.  I hereby agree as follows:

 

1.             NONDISCLOSURE.

 

1.1          Recognition of Company’s Rights; Nondisclosure.  At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.  I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

 

1.2          Proprietary Information.  The term “Proprietary Information” shall
mean any and all confidential and/or proprietary knowledge, data or information
of the Company.  By way of illustration but not limitation, Proprietary
Information includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company.  Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish. Company acknowledges that I possess significant industry
knowledge regarding the business of service companies in the areas of workflow
management, process automation, process improvement, customer satisfaction
monitoring and feedback, call automation leveraging pre-recorded voice files
and automated voice and call engineering.  I represent that such knowledge is
not proprietary or confidential to any prior employer.  I shall be permitted to
maintain and use such prior knowledge following my employment with Company
provided that any such use shall comply with my confidentiality, non-solicit and
non-compete obligations contained in this Agreement.  I also acknowledge that
Company has developed Proprietary Information relating to the foregoing business
concepts, which I will maintain in confidence and otherwise in accordance with
the restrictions in this Agreement.

 

1.3          Third Party Information.  I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized by an officer of the Company in writing.

 

1.4          No Improper Use of Information of Prior Employers and Others. 
During my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to

 

--------------------------------------------------------------------------------


 

any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.  I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

 

2.             ASSIGNMENT OF INVENTIONS.

 

2.1          Proprietary Rights.  The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

 

2.2          Prior Inventions.  Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Schedule A (Previous Inventions) attached
hereto a complete list of all Inventions that I have, alone or jointly with
others, conceived, developed or reduced to practice or caused to be conceived,
developed or reduced to practice prior to the commencement of my employment with
the Company, that I consider to be my property or the property of third parties
and that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”).  If disclosure of any such Prior Invention
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Prior Inventions in Schedule A but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason.  A space is provided on Schedule A for such purpose.  If
no such disclosure is attached, I represent that there are no Prior Inventions. 
If, in the course of my employment with the Company, I incorporate a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention. 
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Prior Inventions in any Company Inventions without the
Company’s prior written consent.

 

2.3          Assignment of Inventions.  Subject to Sections 2.4, and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions.”

 

2.4          Nonassignable Inventions.  I recognize that this Agreement will not
be deemed to require assignment of any invention which was developed entirely on
my own time without using the Company’s equipment, supplies, facilities, or
trade secrets and neither related to the Company’s actual or anticipated
business, research or development, nor resulted from work performed by me for
the Company (“Nonassignable Inventions”).

 

2.5          Obligation to Keep Company Informed.  During the period of my
employment and for six months after the last day of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment.  At the time of each such disclosure, I will advise the Company
in writing of any Inventions that I believe are Nonassignable Inventions and I
will at that time provide to the Company in writing all evidence necessary to
substantiate that belief.  The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that have been identified as Nonassignable Inventions.

 

2.6          Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Invention to a third party,
including without limitation the United States, as directed by the Company.

 

--------------------------------------------------------------------------------


 

2.7          Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

 

2.8          Enforcement of Proprietary Rights.  I will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries.  To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof.  In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee.  My obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of my employment, but the
Company shall compensate me at a reasonable rate after my termination for the
time actually spent by me at the Company’s request on such assistance.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 

3.             NO CONFLICTS OR SOLICITATION. I agree that during the period of
my employment by the Company I will not, without the Company’s express written
consent, engage in any other employment or business activity directly related to
the business in which the Company is now involved or becomes involved, nor will
I engage in any other activities which conflict with my obligations to the
Company.  To protect the Company’s Proprietary Information, and because of the
position in the Company that I hold, I agree that during my employment with the
Company whether full-time or part-time and for a period of twelve (12) months
after my last day of employment with the Company, I will not (a) directly or
indirectly solicit or induce any employee of the Company to terminate or
negatively alter his or her relationship with the Company or (b) directly or
indirectly solicit the business of any client or customer of the Company with
respect to a Restricted Business (other than on behalf of the Company) or
(c) directly or indirectly induce any client, customer, supplier, vendor,
consultant or independent contractor of the Company to terminate or negatively
alter his, her or its relationship with the Company.  I agree that the
geographic scope of the non-solicitation should include the “Restricted
Territory” (as defined below).

 

4.             COVENANT NOT TO COMPETE.  I acknowledge that during my employment
I will have access to and knowledge of Proprietary Information.  I also
acknowledge that during my employment with the Company, I have held and/or will
hold a management or executive position or am, or will be, an assistant to a
manager or executive.  To protect the Company’s Proprietary Information, and
because of the position in the Company that I may hold, I agree that during my
employment with the Company whether full-time or part-time and for a period of
twelve (12)  months after my last day of employment with the Company, I will not
directly or indirectly personally participate or engage in (whether as an
employee, consultant, proprietor, partner, director or otherwise), or have any
ownership interest in, or participate in the financing, operation, management or
control of, any person, firm, corporation or business that engages in a
“Restricted Business” in a “Restricted Territory” (as defined below).  It is
agreed that ownership of (i) no more than one percent (1%) of the outstanding
voting stock of a publicly traded corporation, or (ii) any stock I presently own
shall not constitute a violation of this provision.

 

4.1          Reasonable.  I agree and acknowledge that the time limitation on
the restrictions in this paragraph, combined with the geographic scope, is
reasonable.  I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of Company’s Proprietary Information as defined in
paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting Company’s
business value which will be imparted to me.

 

--------------------------------------------------------------------------------


 

4.2          As used herein, the terms:

 

(i)            “Restricted Business” shall mean the design, development,
marketing, commercialization or sales of any products or services that directly
compete in the marketplace with any such product then sold by the Company or
then in development by the Company and projected to be sold within one (1) year
of my last day of employment with the Company.

 

(ii)           “Restricted Territory” shall mean any state, county, or locality
in the United States in which the Company conducts business and any other
country, city, state, jurisdiction, or territory in which the Company does
business.

 

5.             RECORDS.  I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Proprietary Information developed by me and
all Inventions made by me during the period of my employment at the Company,
which records shall be available to and remain the sole property of the Company
at all times.

 

6.             NO CONFLICTING OBLIGATION.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

 

7.             RETURN OF COMPANY MATERIALS.  When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company.  I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice.

 

8.             LEGAL AND EQUITABLE REMEDIES.  Because my services are personal
and unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

 

9.             NOTICES.  Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing.  Such notice shall be deemed
given upon personal delivery to the appropriate address or if sent by certified
or registered mail, three days after the date of mailing.

 

10.          NOTIFICATION OF NEW EMPLOYER.  In the event that I leave the employ
of the Company, I hereby consent to the notification of my new employer of my
rights and obligations under this Agreement.

 

11.          GENERAL PROVISIONS.

 

11.1        Governing Law; Consent to Personal Jurisdiction and Exclusive
Forum.  This Agreement will be governed by and construed according to the laws
of the State of Colorado without regard to conflicts of law principles.  I
hereby expressly understand and consent that my employment is a transaction of
business in the State of Colorado and constitutes the minimum contacts necessary
to make me subject to the personal jurisdiction of the federal courts located in
the State of Colorado, and the state courts located in the County of Denver
County, Colorado, for any lawsuit filed against me by Company arising from or
related to this Agreement.  I agree and acknowledge that any controversy arising
out of or relating to this Agreement or the breach thereof, or any claim or
action to enforce this Agreement or portion thereof, or any controversy or claim
requiring interpretation of this Agreement must be brought in a forum located
within the State of Colorado.

 

12.          Severability.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  If any restriction set forth in this Agreement is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities

 

--------------------------------------------------------------------------------


 

or geographic area as to which it may be enforceable.

 

12.1        Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

 

12.2        Survival.  The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

 

12.3        No Employment Rights.  I agree and understand that my employment is
at-will which means I or the company each have the right to terminate my
employment at will, with or without advanced notice and with or without cause. 
I further agree and understand that nothing in this Agreement shall confer any
right with respect to continuation of employment by the Company, nor shall it
interfere in any way with my right or the Company’s right to terminate my
employment at any time, with or without cause.

 

12.4        Waiver.  No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach.  No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 

12.5        Entire Agreement.  The obligations pursuant to Sections 1 through 4
and Sections 6 and 7 (including all subparts) of this Agreement shall apply to
any time during which I was previously employed, or am in the future employed,
by the Company as a consultant if no other agreement governs nondisclosure and
assignment of inventions during such period.  This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior discussions between us.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged.  Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement

 

This Agreement shall be effective as of the first day of my employment with the
Company which is anticipated to be June 14, 2010

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT SCHEDULE A TO THIS AGREEMENT.

 

 

Dated: June 24, 2011

 

 

 

 

 

/s/ Chad A. Carlson

 

 

Chad A. Carlson

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TO:

StarTek, Inc.

 

 

FROM:

Chad A. Carlson

 

 

DATE:

June 24, 2011

 

 

SUBJECT:

Previous Inventions

 

1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by StarTek, Inc. (the “Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:

 

o            No inventions or improvements.

 

x           See below:

 

No inventions, other than industry knowledge as noted in Section 1.2 of
Exhibit A

 

o            Additional sheets attached.

 

2.             Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

 

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

1.

 

 

 

 

 

 

2.

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

o            Additional sheets attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE

 

In exchange for the consideration provided to me by this Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions related to my employment with the Company or the
termination of that employment, including, but not limited to: (1) all claims
related to my compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (2) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (3) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (4) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the Colorado
state law (as amended).  Notwithstanding the foregoing, nothing contained in
this Release is intended to release the Company from any claim arising out of or
with regard to: (i) any payment to be made to me by the Company in connection
the termination of employment as contemplated by the Employment Agreement, or
(ii) any statutory obligation that the Company may have with regard to the
continuation of benefits.

 

ADEA Waiver and Release.  I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA, as amended.  I also
acknowledge that the consideration given for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that:  (a) my waiver and release does not
apply to any rights or claims that may arise after the execution date of this
Agreement; (b) I have been advised that I have the right to consult with an
attorney prior to executing this Agreement; (c) I have been given twenty-one
(21) days to consider this Agreement; (d) I have seven (7) days following the
execution of this Agreement by the parties to revoke the Agreement; and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Agreement is executed by
you, provided that the Company has also executed this Agreement by that date
(“Effective Date”).  The parties acknowledge and agree that revocation by you of
the ADEA Waiver and Release is not effective to revoke your waiver or release of
any other claims pursuant to this Agreement.

 

I agree not to disparage  Company or  Company’s officers, directors, employees,
shareholders, parents, subsidiaries, affiliates, and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that I may respond accurately and fully to any question,
inquiry or request for information when required by legal process

 

By:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DESCRIPTION OF EQUITY AWARD TERMS

 

All Options granted pursuant to Section 6 of this Agreement shall have the
following terms:

 

(i)  shall be granted under the StarTek, Inc. 2008 Equity Incentive Plan;

(ii)  shall be granted as Incentive Stock Options to the extent allowed, and
otherwise as Non-Statutory Stock Options;

(iii) shall be granted as of the day that Employee executed this Agreement or
board approval whichever is later;

(iv) shall have an Expiration Date of ten years from the date of grant;

(v) shall have an Exercise Price Per Share equal to the Fair Market Value (as
defined in the Plan) on the date of grant; and

(vi) have an Exercise Schedule such that such options shall vest with respect to
25% of the shares covered by the option on the first anniversary of the date of
grant, followed by monthly vesting thereafter with respect to approximately one
thirty-sixth (1/36) of the shares covered by the option.

 

All Restricted Stock shares granted under the Agreement shall have the following
terms:

 

(i)  shall be granted under the StarTek, Inc. 2008 Equity Incentive Plan;

(ii)  shall be granted on the day that Employee enters into the employment of
the Company;

(iii)  the shares of Restricted Stock shall vest with respect to one-third of
the shares on the first, second and third anniversaries of the date of grant.

 

Change of Control

 

Pursuant to the terms of the 2008 Equity Incentive Plan, upon a change of
control of the Company, then each outstanding award that is not yet fully
exercisable or vested will immediately become exercisable or vested with respect
to 50% of the shares that were unexercisable or unvested immediately before the
change in control.  If, in connection with a change in control, the awards were
either continued in effect or assumed or replaced by the surviving corporation,
and within two years after the change in control, (i) a participant is
involuntarily terminated other than for cause or (ii) voluntarily terminates for
“Good Reason”, then each outstanding award will immediately become vested and
exercisable in full and will remain exercisable for 24 months.

 

--------------------------------------------------------------------------------